 

Case 7:19-cr-02333 Document 22 Filed on 11/26/19 in TXSD. Page 1 of 1 jlo

Untied States Oisting Court

soutien su stor lexas
UNITED STATES DISTRICT COURT. NOV1 9 2019 ~
SOUTHERN DISTRICT OF TEXAS.
McALLEN DIVISION David & Bradley, Cle
UNITED STATES OF AMERICA | §
_ ot . ' §
Vv. § Criminal No. “Me 4 9- o 33 3 3
§
‘MOISES VARGAS
TN: MOISES RENAN VARGAS ISH 11-26-2019 S
: AMENDED SEALED INDICTMENT
. THE GRAND JURY CHARGES: .
On or about April 2, 2019, in the Southern District of Texas, and within the jurisdiction of
the court, the defendant,
MOISES. RENAN VARGAS
MOISESVARGAK

did d knowingly possess. a machinegun, to wit: a Glock Auto Switch.

‘In violation of Title 18, United States Code, Sections’ 722(0) and 924(a)(2).

"A TRUE BILL

 

| GOREPERSON -/ a
RYANK: PATRICK
UNITED STATES ATTORNEY

WL

ASSISTANT UNITED STATES ATTORNEY
